Title: To George Washington from Major General Robert Howe, 27 April 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] April 27th 1780
          
          Colo. Hay just gave me a call in his way to Morris Town, and has occasion to be so much in haste, that it gives me no time to Write fully—I have such malancholy accounts from Commissaries of every sort, respecting supplies, that I should wound your Excellency’s peace were I to particularise, without answreing any good end, as I am certain you are exerting your self to the utmost to Guard against approaching want, and that consequently nothing I could say can induce you to do more.
          I need not I perswade myself assure your Excellency, that nothing in my power has been, or shall be omitted to relieve the Army in this Department from present inconveniences, or to prevent if possible the happening of those which threaten us so Violently.
          I enclose you Colo. Putnams letter to me, with the Commissions he refers to, and which from his representation of the matter requires no

Comment of mine, I also send you a letter from Ensign Fernald with his Commission, which by all accounts may be accepted without injury to service.
          Sir James Jay has been with me, and seems desirous to make some experiments upon Cannon. I have my Fears it may Alarm the Country, without we give them notice of it, and if we do notice them, then if an Alarm should soon afterwards be fired, they may suppose it to be another Experimental Firing—Your Excellency will however determine this matter, As Sir James has Written to you upon the Subject. If it would not have the Effect I speak of, I should be glad to indulge Sir James in his wish. I am Dear Sir with the greatest Respect & Regard Your Excellency’s Most Obt hum⟨mutilated⟩
          
            Robert ⟨Howe⟩
          
        